Citation Nr: 1142295	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-44 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for adjustment disorder with mixed disturbance of emotion and conduct associated with service-connected residuals, carcinoma of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for adjustment disorder with mixed disturbance of emotion and conduct, as secondary to residuals of carcinoma of the larynx. The Veteran is specifically appealing the provision of that decision assigning a noncompensable (0 percent) disability rating for the service-connected adjustment disorder. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In May 2011, a Travel Board hearing was held before the undersigned         Veterans Law Judge, and a transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board ascertains a clear necessity for a new VA Compensation and Pension examination in this case. The Veteran last underwent VA examination for mental health in July 2008, which though finding that he had an adjustment disorder related to his service connection carcinoma of the larynx and subsequent vocal cord surgery, nonetheless characterized the symptomatology from such psychological condition as minimal to none. The Veteran now contests that determination, providing a detailed inventory of symptoms of adjustment disorder which he directly ascribes to his difficulties with being able to talk at any normal volume, particularly in social situations and already noisy environments, associated with his prior surgery that drastically limited his ability to articulate speech. Therefore,          the Board finds that another exam is in order, as the condition may have worsened since last evaluated. 

Obtaining a new medical examination will also provide for a sufficiently contemporaneous evaluative record, as the last relevant VA exam was conducted more than three years ago. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the VA Community Based Outpatient Clinic (CBOC) in Brooksville, Florida, and request copies of all clinical records pertaining to treatment of the Veteran. Those records that are obtained should be associated with the claims file. 

2. The RO/AMC should then schedule the Veteran for a VA mental health examination to determine the current severity of the Veteran's adjustment disorder, preferably with a different treatment provider than conducted the          July 2008 VA examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected adjustment disorder, associated with his residuals of carcinoma of the larynx (and subsequent vocal cord surgery), in accordance with the rating criteria specified at 38 C.F.R. §4.130, Diagnostic Code 9440.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

3. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.          If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

